Citation Nr: 1047713	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-15 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for right carpal tunnel 
syndrome (CTS), claimed as cubital tunnel syndrome.

3.  Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active military service from July 1985 until his 
retirement in July 2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) Columbia, South 
Carolina.  Thereafter, the case was transferred to the 
jurisdiction of the Baltimore, Maryland RO.  In connection with 
this appeal the Veteran testified at a hearing before the 
undersigned Veterans Law Judge in Washington, DC, in November 
2010.  A transcript of the hearing is associated with the claims 
file.

The Board notes that the issues of entitlement to an increased 
rating for lumbosacral strain and entitlement to service 
connection for a cervical spine disability, hearing loss 
disability of the right ear, visual impairment and gout were 
addressed in March 2007 Statement of the Case; however, the 
Veteran declined to appeal these issues in his May 2007 
substantive appeal.  The Board has limited its consideration in 
this case accordingly.

Additionally, in a September 2009 statement, the Veteran 
raised a claim to reopen a previously denied claim of 
entitlement to service connection for a cervical spine 
disability.  This claim has not been developed or 
adjudicated by the originating agency.  Therefore, it is 
referred to the originating agency for appropriate 
action. 




REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims are decided.

During the October 2010 Travel Board hearing, the Veteran 
reported that he has received post-service treatment for the 
disabilities at issue at the Atlanta VA Medical Center (VAMC), a 
medical facility at Fort Myer in Virginia, and Bethesda National 
Naval Medical Center (NNMC).  The originating agency should 
obtain and associate with the claims file all outstanding post-
service treatment records.  See 38 U.S.C.A. § 5103A(c) (West 
2002); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

With regard to the claims seeking service connection, the Veteran 
contends that he has current bilateral foot disability and right 
CTS related to his military service.  His service treatment 
records (STRs) note that he was seen on numerous occasions during 
service with complaints of foot pain.  In addition, he received 
treatment for a right hand injury in December 1995.  He has 
testified that he has received post-service treatment for both 
disabilities.  The Veteran underwent a QTC examination in May 
2005; however, it does not appear that all available STRs and 
post-service medical records were provided for review by the 
examiner.  The Court has held that medical examinations must be 
thorough and take into account the records of prior examinations 
and treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Where existing examinations are inadequate for rating purposes, a 
VA examination will be authorized.  38 C.F.R. § 3.326 (2010).  
Thus, the Board finds that further examination is warranted in 
this case.

Regarding the claim seeking an increased rating for hypertension, 
the Veteran most recently underwent a VA examination in 2005.  He 
has testified that he receives regular treatment for his 
hypertension.  In light of VA's duty to conduct a thorough and 
contemporaneous medical examination, the Board finds that a new 
VA examination is necessary in order to decide the Veteran's 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2010).  See also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Green, supra.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should obtain and 
associate with the claims file any pertinent 
records adequately identified by the Veteran, 
including any outstanding medical records 
from the Atlanta VAMC, the medical facility 
at Fort Myer and Bethesda National Naval 
Medical Center.

2.  Thereafter, the Veteran should be 
afforded a VA examination by an examiner with 
sufficient expertise to determine the nature 
and extent of all impairment due to his 
service-connected hypertension.  The claims 
folder must be made available to and reviewed 
by the examiner.  

The examiner should also provide an opinion 
concerning the impact of the Veteran's 
service-connected hypertension on his ability 
to work.

The supporting rationale for all opinions 
expressed must be provided.

3.  The Veteran also should be afforded a VA 
examination by an examiner with sufficient 
expertise to determine the nature and 
etiology of any current bilateral foot 
disability.  The claims file must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based on the examination results and a review 
of the claims folder, the examiner should 
express an opinion regarding the whether the 
foot disability is at least as likely as not 
related to service, to include the foot 
complaints noted in service.  

The rationale for all opinions expressed must 
be provided.

4.  The Veteran also should be afforded a VA 
examination by a physician with sufficient 
expertise to determine the nature and 
etiology of any current right carpal tunnel 
syndrome or cubital tunnel syndrome.  The 
claims file must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based on the examination results and a review 
of the claims folder, the examiner should 
express an opinion whether the CTS is at 
least as likely as not related to service, to 
include the Veteran's December 1995 right 
hand injury noted therein.  

The rationale for all opinions expressed must 
be provided.

5.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder if the Veteran fails to report for the 
examination.  The Veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause may have 
adverse effects on his claims.

6.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

7.  After the development requested above has 
been completed to the extent possible, the RO 
or the AMC should again review the record and 
re-adjudicate the claims.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the requisite opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



